DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 26-50 are pending in this office action

Allowable Subject Matter
Claims 28-29 and 46-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed in the amendment filed 6/23/2021 have been fully considered but they are not persuasive. The reasons set forth below
Applicant Argues:
On pages 8-10 Applicant mainly argues Chow does not disclose “control, by the HCPE based on the respective reliability statutes of the respective WAN interfaces, establishment of a multipath interface group for a multipath connection of the HCPE”.
In response, the Examiner respectfully submits:
Examiner notes that it is the combination of Liu and Chow that discloses all the limitations of claim 26.
Liu discloses in Fig. 1 and Fig. 4 for example, an HGW (representing the claimed HCPE) with two WAN interfaces LTE link as a first WAN interface and DSL link as a 
Furthermore, Chow discloses in Fig. 2A and [0050] for example that a bonded WAN interface is formed over a first WAN interface 211 and a second WAN interface 212. This bonded WAN interface is based on the fact that there is a failure event ([0065]) and link characteristics ([0104]).
In light of the above, on of ordinary skill in the art would be motivated to combine Liu and Chow to disclose the claimed invention such as for example control, by the HCPE based on the respective reliability statutes of the respective WAN interfaces, establishment of a multipath interface group for a multipath connection of the HCPE”.
The binding tunnel or the bonded WAN interface represented the claimed multipath connection and the binding is established based on the link characteristics such as link faulty or not or link capacity/status. 
Using the broadest reasonable interpretation and applying it to the term “reliability statutes”, Liu in view of Chow disclose all of the limitations of Claim 26.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 26, 27, 43, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. ( US 2019/0045562 A1) in view of Chow et al (US 2015/0016260 A1).

Regarding claim 26: Liu teaches An apparatus, comprising:
at least one processor; (Liu, Fig.7, [0223], Processor 510) and at least one memory including program code; (Liu, Fig.7, [0223], Memory 520) wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least:
determine, by a hybrid-access customer premises equipment (HCPE) (Liu, Fig.1,Fig.5,[0176],[0197], Network 300 is the home gateway (HGW) which is the HCPE. ) supporting a set of wide area network (WAN) interfaces based on respective evaluations performed for the respective WAN interfaces, statuses (Liu, Fig.2, [0103],Fig.4b, [0144], [0157]-[0162], When the LTE tunnel is faulty (LTE link status) or the transmission quality of the LTE tunnel does not meet a preset threshold, the HGW send a first GRE notify packet to HAAP-1 to instruct to switch the LTE tunnel to the backup tunnel of the LTE tunnel and a packet is transmitted using a binding tunnel (namely, a second binding tunnel) constituted by the DSL tunnel (status is link is not faulty) and the backup tunnel).
Liu does not explicitly disclose the statuses are respective reliability statuses of the respective WAN interfaces and control, by the HCPE based on the respective reliability statuses of the respective WAN interfaces, a multipath interface group for a multipath connection of the HCPE. 
Chow teaches respective reliability statuses of the respective WAN interfaces (Chow: Fig. 2A; [0018], [0029], [0104] WAN connections with link quality and bandwidth ) and control, by the HCPE based on the respective reliability statuses of the respective WAN interfaces, establishment a multipath interface group for a multipath connection of the HCPE (Chow: Fig. 2A; [0029], [0050], [0104], establishing by TAU node 225, bonded link (multipath) based on link quality and bandwidth capacity of the WAN links).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu wherein the statuses are respective reliability statuses of the respective WAN interfaces and to control, by the HCPE based on the respective reliability statuses of the respective WAN interfaces, a multipath interface group for a multipath connection of the HCPE as disclosed by Chow to provide a load balancing system (Chow: Abstract).

Regarding claim 27: Liu in view of Chow teaches The apparatus of claim 26, wherein the reliability statuses for the respective WAN interfaces are assigned based on a set of reliability status values supported by the HCPE (Chow: [0029], [0104] link quality and bandwidth capacity of each WAN link).

Regarding claim 43: Liu teaches The apparatus of claim 26, wherein, to control the establishment of multipath interface group for the multipath connection of the HCPE, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: control, based on the respective reliability statuses of the respective WAN interfaces, activation of the multipath interface group for the multipath connection (Chow: Fig. 2A; [0029], [0050], [0104], establishing/activating by TAU node 225, bonded link (multipath) based on link quality and bandwidth capacity of the WAN links). 

Regarding claim 49  Liu teaches A non-transitory computer-readable medium storing instructions
configured to cause an apparatus to at least (Liu, [0223], Memory 520 is a non-transitory computer-readable medium):
determine, by a hybrid-access customer premises equipment (HCPE) (Liu, Fig.1,Fig.5,[0176],[0197], Network 300 is the home gateway (HGW) which is the HCPE. ) supporting a set of wide area network (WAN) interfaces based on respective evaluations performed for the respective WAN interfaces, statuses of the respective WAN
interfaces (Liu, Fig.2, [0103],Fig.4b, [0144], [0157]-[0162], When the LTE tunnel is faulty (LTE link status) or the transmission quality of the LTE tunnel does not meet a preset threshold, the HGW send a first GRE notify packet to HAAP-1 to instruct to switch the LTE tunnel to the backup tunnel of the LTE tunnel and a packet is transmitted using a binding tunnel (namely, a second binding tunnel) constituted by the DSL tunnel (status is link is not faulty) and the backup tunnel).
 Liu does not explicitly disclose the statuses are respective reliability statuses of the respective WAN interfaces and control, by the HCPE based on the respective reliability statuses of the respective WAN interfaces, establishment a multipath interface group for a multipath connection of the HCPE. 
Chow teaches respective reliability statuses of the respective WAN interfaces (Chow: Fig. 2A; [0018], [0029], [0104] WAN connections with link quality and bandwidth capacity (WAN link reliability)) and control, by the HCPE based on the respective reliability statuses of the respective WAN interfaces, a multipath interface group for a multipath connection of the HCPE (Chow: Fig. 2A; [0029], [0050], [0104], establishing by TAU node 225, bonded link (multipath) based on link quality and bandwidth capacity of the WAN links).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu wherein the statuses 

Regarding claim 50  Liu teaches A method, comprising:
determining, by a hybrid-access customer premises equipment (HCPE) (Liu, Fig.1,Fig.5,[0176],[0197], Network 300 is the home gateway (HGW) which is the HCPE.) supporting
a set of wide area network (WAN) interfaces based on respective evaluations performed
for the respective WAN interfaces, statuses of the respective WAN interfaces (Liu, Fig.2, [0103],Fig.4b, [0144], [0157]-[0162], When the LTE tunnel is faulty (LTE link status) or the transmission quality of the LTE tunnel does not meet a preset threshold, the HGW send a first GRE notify packet to HAAP-1 to instruct to switch the LTE tunnel to the backup tunnel of the LTE tunnel and a packet is transmitted using a binding tunnel (namely, a second binding tunnel) constituted by the DSL tunnel (status is link is not faulty) and the backup tunnel).
 Liu does not explicitly disclose the statuses are respective reliability statuses of the respective WAN interfaces and controlling, by the HCPE based on the respective reliability statuses of the respective WAN interfaces, establishment a multipath interface group for a multipath connection of the HCPE. 
Chow teaches respective reliability statuses of the respective WAN interfaces (Chow: Fig. 2A; [0018], [0029], [0104] WAN connections with link quality and bandwidth capacity (WAN link reliability)) and controlling, by the HCPE based on the respective reliability statuses of the respective WAN interfaces, a multipath interface group for a multipath connection of the HCPE (Chow: Fig. 2A; [0029], [0050], [0104], establishing by TAU ).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu wherein the statuses are respective reliability statuses of the respective WAN interfaces and to control, by the HCPE based on the respective reliability statuses of the respective WAN interfaces, a multipath interface group for a multipath connection of the HCPE as disclosed by Chow to provide a load balancing system (Chow: Abstract).

Claims 30-42, 44-45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. ( US 2019/0045562 A1) in view of Chow et al (US 2015/0016260 A1) and in further view of Kotrla et al. (PGPUB No. US 2008/0089235 A1): hereinafter, Kotrla.

Regarding claim 30, Liu does not teach explicitly The apparatus of claim 26, wherein, based on a determination that a respective WAN interface of the set of WAN interfaces is a wired interface, the respective evaluation performed for the respective WAN interface includes a determination of a link status of a link associated with the respective WAN interface.
	Kotrla teaches wherein, based on a determination that a respective WAN interface of the set of WAN interfaces is a wired interface, the respective evaluation performed for the respective WAN interface includes a determination of a link status of a link associated with the respective WAN interface (Kotrla,Fig.4, Fig.7, [0018],[0036], [0054]-[0055], Link Health Monitor 310 in network device  ( Links 120 may include a path that permits communication such as wired, wireless and/or optical connections) perform a variety of tasks to aid in monitoring and detecting the health of inactive and/or active links in a LAG. Fig.7 is the flowchart of an exemplary process 700 for a network device.) .
filing date of the claimed invention to modify the disclosure of Liu in view of Chow wherein, based on a determination that a respective WAN interface of the set of WAN interfaces is a wired interface, the respective evaluation performed for the respective WAN interface includes a determination of a link status of a link associated with the respective WAN interface as disclosed by Kotrla to monitor and detect a signal condition for a link in a LAG (see abstract of Kotrla)

Regarding claim 31 Liu does not teach explicitly The apparatus of claim 30, wherein, based on a determination that the link status of the link associated with the respective WAN interface is indicative that the link is up, the reliability status is set to a value indicative that the WAN interface is up and operational.
	Kotrla teaches wherein, based on a determination that the link status of the link associated with the respective WAN interface is indicative that the link is up, the reliability status is set to a value indicative that the WAN interface is up and operational (Kotrla,Fig.4, Fig.7, [0036],[0042], Link Health Monitor 310 in network device  perform a variety of tasks to aid in monitoring the health of inactive and/or active links in a LAG. Link enabler 620 may automatically enable a disabled link and generate an alert when a signal degrade condition or s signal failure condition is cleared. The alert indicates the link is up and operational.).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu in view of Chow wherein, based on a determination that the link status of the link associated with the respective WAN interface is indicative that the link is up, the reliability status is set to a value indicative that the WAN interface is up and operational as disclosed by Kotrla to monitor and detect a signal condition for a link (see abstract of Kotrla).

Regarding claim 32 Liu does not teach explicitly The apparatus of claim 30, wherein, based on a determination that the link status of the link associated with the respective WAN interface is indicative that the link is down, the reliability status is set to a value indicative that the respective WAN interface is down, unavailable, or unreachable.
	Kotrla teaches wherein, based on a determination that the link status of the link associated with the respective WAN interface is indicative that the link is down, the reliability status is set to a value indicative that the respective WAN interface is down, unavailable, or unreachable (Kotrla,Fig.4 [0032] Link Health Monitor 310 in network device  may monitor and identify problems with the health of a link in a LAG and may be determined based on the problem information whether a link is down.).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu in view of Chow wherein, based on a determination that the link status of the link associated with the respective WAN interface is indicative that the link is down, the reliability status is set to a value indicative that the respective WAN interface is down, unavailable, or unreachable as disclosed by Kotrla to monitor and detect a signal condition for a link in a LAG (see abstract of Kotrla).

Regarding claim 33 Liu does not teach explicitly The apparatus of claim 32, wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: prevent, by the HCPE, inclusion of the respective WAN interface in the multipath interface group for the multipath connection of the HCPE.
	Kotrla teaches wherein the at least one memory and the program code are configured to, with the at least one processor, (Kotrla, Fig.2, [0028]) cause the apparatus to at least: prevent, by the HCPE, inclusion of the respective WAN interface in the multipath interface group for the multipath connection of the HCPE (Kotrla, Fig.6, [0046], Link disabler 600 may disable any link within any of the LAGs created by the network device 110).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu in view of Chow wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: prevent, by the HCPE, inclusion of the respective WAN interface in the multipath interface group for the multipath connection of the HCPE as disclosed by Kotrla to monitor and detect a signal condition for a link in addition to enable or disable the link (see abstract of Kotrla).

Regarding claim 34  Liu does not teach explicitly The apparatus of claim 26, wherein, based on a determination that a respective WAN interface of the set of WAN interfaces is a wireless interface, the respective evaluation performed for the respective WAN interface includes a set of verification checks.
	Kotrla teaches wherein, based on a determination that a respective WAN interface of the set of WAN interfaces is a wireless interface, the respective evaluation performed for the respective WAN interface includes a set of verification checks (Kotrla,Fig.4, Fig.7, [0018], [0036], [0054]-[0055], Link Health Monitor 310 in network device  (can be wired, wireless and/or optical connections) perform a variety of tasks to aid in monitoring and detecting the health of inactive and/or active links in a LAG. Fig.7 is the flowchart of an exemplary process 700 for a network device).
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu in view of Chow wherein, based on a determination that a respective WAN interface of the set of WAN interfaces is a wireless interface, the respective evaluation performed for the respective WAN interface 

Regarding claim 35 Liu does not teach explicitly The apparatus of claim 34, wherein the set of verification checks includes at least one of a check for verifying subscriber identification module (SIM) card readiness, a check for verifying network status, or a check for verifying packet data network (PDN) connection status.
	Kotrla teaches wherein the set of verification checks includes a check for verifying packet data network (PDN) connection status (Kotrla,Fig.4, Fig.7, [0036], [0054]-[0055], Link Health Monitor 310 in network device  perform a variety of tasks to aid in monitoring and detecting the health of inactive and/or active links in a LAG).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu in view of Chow wherein the set of verification checks includes a check for verifying packet data network (PDN) connection status as disclosed by Kotrla to monitor and detect a signal condition for a link (see abstract of Kotrla).

Regarding claim 36 Liu does not teach explicitly The apparatus of claim 34, wherein, based on a determination that each of the verification checks associated with the respective WAN interface is successful, the reliability status is set to a value indicative that the WAN interface is up and operational.
	Kotrla teaches wherein, based on a determination that each of the verification checks associated with the respective WAN interface is successful, the reliability status is set to a value indicative that the WAN interface is up and operational (Kotrla,Fig.6 [0048], Link enabler 620 may automatically enable a disabled link and generate an alert when a signal degrade condition or a signal failure condition is cleared. Signal condition and/or signal 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu in view of wherein, based on a determination that each of the verification checks associated with the respective WAN interface is successful, the reliability status is set to a value indicative that the WAN interface is up and operational as disclosed by Kotrla to monitor and detect a signal condition for a link (see abstract of Kotrla).

Regarding claim 37 Liu does not teach explicitly The apparatus of claim 34, wherein, based on a determination that at least one of the verification checks associated with the respective WAN interface is unsuccessful, the reliability status is set to a value indicative that that the WAN interface is down, unavailable, or unreachable.
	Kotrla teaches wherein, based on a determination that at least one of the verification checks associated with the respective WAN interface is unsuccessful, the reliability status is set to a value indicative that that the WAN interface is down, unavailable, or unreachable (Kotrla,Fig.4 [0032], [0036]-[0037], Link Health Monitor 310 in network device  may monitor and identify problems with the health of a link in a LAG and may be determined based on the problem information whether a link is down. Problem information can be the loss or degradation of a link signal, remote link fault message, etc).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu in view of Chow wherein, based on a determination that at least one of the verification checks associated with the respective WAN interface is unsuccessful, the reliability status is set to a value indicative that that the WAN interface is down, unavailable, or unreachable as disclosed by Kotrla to monitor and detect a signal condition for a link (see abstract of Kotrla).

Regarding claim 38 Liu does not teach explicitly The apparatus of claim 26, wherein, to control the establishment of multipath interface group for the multipath connection of the HCPE, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: control, based on the respective reliability statuses of the respective WAN interfaces, a membership of the multipath interface group for the multipath connection.
	Kotrla teaches wherein, to control the multipath interface group for the multipath connection of the HCPE, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least (Kotrla, Fig.2, [0028]) : control, based on the respective reliability statuses of the respective WAN interfaces, a membership of the multipath interface group for the multipath connection (Kotrla, Fig.2, Fig.3,[0046],[0048], Link disabler 600 may disable any link within any of the LAGs created by network device 110 either through manual provisioning, signal degrade condition detection, or signal failure condition detection. Link enabler 620 may automatically enable a disabled link and generate an alert when a signal degrade condition or a signal failure condition is cleared. The disable and enable of the link are the control of the membership of the multipath links.).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu in view of Chow to control, based on the respective reliability statuses of the respective WAN interfaces, a membership of the multipath interface group for the multipath connection as disclosed by Kotrla to monitor and detect a signal condition for a link (see abstract of Kotrla).

Regarding claim 39 Liu does not teach explicitly The apparatus of claim 26, wherein, for a respective WAN interface of the set of WAN interfaces, the respective evaluation performed for the respective WAN interface includes a path validation test configured to validate a network path associated with the respective WAN interface.
	Kotrla teaches wherein, for a respective WAN interface of the set of WAN interfaces, the respective evaluation performed for the respective WAN interface includes a path validation test configured to validate a network path associated with the respective WAN interface (Kotrla, Fig.4, Fig.7, [0036],[0055]-[0059], Link Health Monitor 310 in network device  perform a variety of tasks to aid in monitoring and detecting the health of inactive and/or active links in a LAG.  Fig.7 indicates that the link (path) will be tested for signal degrade and/or failure condition (path validation test) and compares the result with the threshold ranges. Process 700 may generate an alert if the detected signal degrade and/or failure conditions are outside the threshold range and place the link in disabled.).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu in view of Chow wherein, for a respective WAN interface of the set of WAN interfaces, the respective evaluation performed for the respective WAN interface includes a path validation test configured to validate a network path associated with the respective WAN interface as disclosed by Kotrla to monitor and detect a signal condition for a link in addition to enable or disable the link (see abstract of Kotrla).

Regarding claim 40 Liu does not teach explicitly The apparatus of claim 39, wherein, to perform the path validation test, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: send, by the HCPE, a set of path validation messages via the respective WAN interface; and determine, by the HCPE based on the set of path validation messages, the respective reliability status for the respective WAN interface.
 wherein, to perform the path validation test, the at least one memory and the program code are configured to, with the at least one processor, (Kotrla, Fig.2, [0028])  cause the apparatus to at least: 
send, by the HCPE, a set of path validation messages via the respective WAN
interface; (Kotrla, Fig.6, Fig.7, [0046],[0056], Fig.7 indicates that the link (path) will be tested for signal degrade and/or failure condition (path validation test) and compares the result with the threshold ranges. Process 700 may generate an alert ( path validation message) if the detected signal degrade and/or failure conditions are outside the threshold range and place the link in disabled. [0046], if the link is disabled, link disabler 600 may transmit a code to the far end of the link being disabled.) and 
determine, by the HCPE based on the set of path validation messages, the respective reliability status for the respective WAN interface (Kotrla, Fig.7, [0056], Fig.7 indicates that the link (path) will be tested for signal degrade and/or failure condition (path validation test) and compares the result with the threshold ranges. Process 700 may generate an alert ( path validation message) if the detected signal degrade and/or failure conditions are outside the threshold range and place the link in disabled.).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu in view of Chow to send, by the HCPE, a set of path validation messages via the respective WAN interface and determine, by the HCPE based on the set of path validation messages, the respective reliability status for the respective WAN interface as disclosed by Kotrla to monitor and detect a signal condition for a link in addition to enable or disable the link (see abstract of Kotrla).

Regarding claim 41 Liu does not teach explicitly The apparatus of claim 39, wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: initiate, by the HCPE based on a determination that the respective path validation
tests performed for the respective WAN interfaces are successful, activation of the multipath interface group.
	Kotrla teaches wherein the at least one memory and the program code are configured to, with the at least one processor (Kotrla, Fig.2, [0028]) , cause the apparatus to at least: wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least (Kotrla, [0028]): initiate, by the HCPE based on a determination that the respective path validation tests performed for the respective WAN interfaces are successful, activation of the multipath interface group (Kotrla, Fig.4, Fig.6, [0036], [0040], [0048], Link health monitor 310, as shown in FIG. 4, may perform a variety of tasks to aid in monitoring the health of inactive and/or active links in a LAG. If the detected signal degrade or signal failure condition is outside of one of the threshold ranges, the LAG link should be disabled. Link enabler 620 may automatically enable the disabled link when the signal degrade condition or signal failure condition is cleared. The enable is the activation).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu in view of Chow to initiate, by the HCPE based on a determination that the respective path validation tests performed for the respective WAN interfaces are successful, activation of the multipath interface group as disclosed by Kotrla to monitor and detect a signal condition for a link in addition to enable or disable the link (see abstract of Kotrla).

Regarding claim 42 Liu does not teach explicitly The apparatus of claim 39, wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least:  initiate, by the HCPE, activation of the multipath interface group based on a determination that, for each of the WAN interfaces, the respective reliability status of the respective WAN interface is set to a value indicative that the respective WAN interface is up, is operating correctly, has been tested, and is included in the multipath interface group.
	Kotrla teaches wherein the at least one memory and the program code are configured to, with the at least one processor (Kotrla, Fig.2, [0028]), cause the apparatus to at least:  initiate, by the HCPE, activation of the multipath interface group based on a determination that, for each of the WAN interfaces, the respective reliability status of the respective WAN interface is set to a value indicative that the respective WAN interface is up, is operating correctly, has been tested, and is included in the multipath interface Group (Kotrla, Fig.4, Fig.6, [0036], [0040], [0048], Link health monitor 310, as shown in FIG. 4, may perform a variety of tasks to aid in monitoring the health of inactive and/or active links in a LAG. If the detected signal degrade or signal failure condition is outside of one of the threshold ranges provided by signal degrade threshold unit or signal fail threshold unit, the LAG link should be disabled. Link enabler 620 may automatically enable the disabled link when the signal degrade condition or signal failure condition is cleared (operating correctly). The enable is the activation).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu in view of Chow to initiate, by the HCPE, activation of the multipath interface group based on a determination that, for each of the WAN interfaces, the respective reliability status of the respective WAN interface is set to a value indicative that the respective WAN interface is up, is operating correctly, has been tested, and is included in the multipath interface Group as disclosed by Kotrla to monitor and detect a signal condition for a link in addition to enable or disable the link (see abstract of Kotrla).

Regarding claim 44  Liu does not teach explicitly The apparatus of claim 26, wherein, for a respective WAN interface of the set of WAN interfaces, the respective evaluation performed for the respective WAN interface includes a path monitoring test configured to monitor operation of a network path associated with the respective WAN interface.
	Kotrla teaches wherein, for a respective WAN interface of the set of WAN interfaces, the respective evaluation performed for the respective WAN interface includes a path monitoring test configured to monitor operation of a network path associated with the respective WAN interface (Kotrla, Fig.4, Fig.6, [0036], [0040], [0048], Link health monitor 310, as shown in FIG. 4, may perform a variety of tasks to aid in monitoring the health of inactive and/or active links in a LAG. If the detected signal degrade or signal failure condition is outside of one of the threshold ranges provided by signal degrade threshold unit or signal fail threshold unit, the LAG link should be disabled. Link enabler 620 may automatically enable the disabled link when the signal degrade condition or signal failure condition is cleared.).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu in view of Chow wherein, for a respective WAN interface of the set of WAN interfaces, the respective evaluation performed for the respective WAN interface includes a path monitoring test configured to monitor operation of a network path associated with the respective WAN interface as disclosed by Kotrla to monitor and detect a signal condition for a link (see abstract of Kotrla).
 
Regarding claim 45 Liu does not teach explicitly The apparatus of claim 44, wherein, to perform the path monitoring test, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: send, by the HCPE, a set of path validation messages via the respective WAN interface; and determine, by the HCPE based on the set of path validation messages, the respective reliability status for the respective WAN interface.
	Kotrla teaches wherein, to perform the path monitoring test, the at least one memory and the program code are configured to, with the at least one processor (Kotrla, Fig.2, [0028]), cause the apparatus to at least: 
send, by the HCPE, a set of path validation messages via the respective WAN
interface (Kotrla, Fig.6, Fig.7, [0046],[0056], Fig.7 indicates that the link (path) will be tested for signal degrade and/or failure condition (path validation test) and compares the result with the threshold ranges. Process 700 may generate an alert ( path validation message) if the detected signal degrade and/or failure conditions are outside the threshold range and place the link in disabled. [0046], if the link is disabled, link disabler 600 may transmit a code to the far end of the link being disabled.); and 
determine, by the HCPE based on the set of path validation messages, the respective reliability status for the respective WAN interface(Kotrla, Fig.7, [0056], Fig.7 indicates that the link (path) will be tested for signal degrade and/or failure condition (path validation test) and compares the result with the threshold ranges. Process 700 may generate an alert ( path validation message) if the detected signal degrade and/or failure conditions are outside the threshold range and place the link in disabled).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu to send, by the HCPE, a set of path validation messages via the respective WAN interface and determine, by the HCPE based on the set of path validation messages, the respective reliability status for the respective WAN interface as disclosed by Kotrla to monitor and detect a signal condition for a link (see abstract of Kotrla).

Regarding claim 48 Liu does not teach explicitly The apparatus of claim 26, wherein, to control the multipath interface group for the multipath connection of the HCPE, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: control, based on the respective reliability statuses of the respective WAN interfaces, maintenance of the multipath interface group for the multipath connection.
	Kotrla teaches wherein, to control the multipath interface group for the multipath connection of the HCPE, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least:
control, based on the respective reliability statuses of the respective WAN
interfaces, maintenance of the multipath interface group for the multipath connection (Kotrla, Fig.6, [0046]-[0047], Maintenance mode enabler 610 may permit a disabled link to be put in maintenance mode for trouble shooting purposes. Link enabler 620 may automatically enable a disabled link and may generate appropriate threshold clearing messages to generate an alert when a signal degrade condition or a signal failure condition is cleared.).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu in view of Chow to control, based on the respective reliability statuses of the respective WAN interfaces, maintenance of the multipath interface group for the multipath connection as disclosed by Kotrla to monitor and detect a signal condition for a link in addition to enable or disable the link (see abstract of Kotrla).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478